Citation Nr: 0400448	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  95-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a laparotomy, 
appendectomy, and ovarian cyst biopsy scar, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1994 and January 1995 rating decisions 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Montgomery, Alabama.

In November 2000, the Board issued a decision in this matter.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2001, the Secretary of Veterans Affairs submitted a Motion to 
Remand and Stay of Proceedings (motion).  The Court granted 
the motion in August 2001, and, therefore, the November 2000 
Board decision was vacated.  The Board subsequently issued 
another decision in this matter in June 2002.  The veteran 
again appealed to the Court.  In April 2003, the Secretary of 
Veterans Affairs submitted a Joint Motion for Remand (joint 
motion) based on improper notification of the veteran's 
rights and obligations under the Veterans Claims Assistance 
Act of 2000.  The Court granted the joint motion that same 
month.  The June 2002 Board decision is therefore vacated.

The veteran failed to report for her scheduled October 1996 
hearing before a Veterans Law Judge, formerly known as a 
Member of the Board.  The U.S. Postal Service returned 
notification of the scheduled hearing sent to the veteran due 
to the fact that the veteran's postal box had been closed.  
Her postal box was the mailing address on record with VA.  
The veteran subsequently indicated that she did not desire a 
hearing.

The veteran has raised the issues of entitlement to service 
connection for loss of an ovary and for entitlement to an 
increased rating for fibrocystic breast disease.  As these 
issues are not inextricability intertwined with the issues 
before the Board, the issues are referred to the RO for 
appropriate action.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

As indicated by the Court's April 2003 Order, VA must notify 
the claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see Veterans Benefit Act of 2003, § 701 (Dec. 16, 
2003) (to be codified at 38 U.S.C. §§ 5102, 5103); see H.R. 
2297, 108th Cong. (2003).  VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Accordingly, a remand is necessary in the instant case for 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA).  See Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Moreover, during the pendency of this appeal, the regulations 
pertinent to evaluating the veteran's service-connected scars 
have been revised.  These changes will have to be considered 
in the context of her claim.  Likewise, the veteran will have 
to be notified of the amended regulations and given the 
opportunity to submit evidence to sustain an increased rating 
under the revised criteria.

Finally, the January 1999 VA examinations are the most 
current examinations of record.  Obviously, these are now 
stale and it will be necessary to afford the veteran more 
current examinations.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims folder should be reviewed to ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003); Veterans 
Benefits Act of 2003.  The veteran must be notified 
of which portion of the information and evidence 
necessary to substantiate her claim for which she 
is responsible and which evidence it is VA's duty 
to assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Make reasonable 
efforts to obtain all evidence sufficiently 
identified by the veteran.

2.  Copies of the records of the veteran's VA 
treatment (Birmingham) should be obtained for the 
period since January 1999.  

3.  The veteran should then be scheduled for a VA 
dental examination to determine the current nature 
and extent of her service-connected 
temporomandibular joint syndrome.  The examiner 
should indicate whether the veteran's subjective 
complaints are supported by adequate pathology.  
Send the claims folder to the examiner for review.

4.  The veteran also should be scheduled for a VA 
scar examination to determine the current nature 
and extent of the manifestations of the veteran's 
laparotomy, appendectomy, and ovarian cyst biopsy 
scar.  The examiner should indicate whether the 
veteran's subjective complaints are supported by 
adequate pathology.  Send the claims folder to the 
examiner for review, and any other indicated 
consultations should be accomplished.  

5.  The claims should then be re-adjudicated in 
light of the actions taken and all evidence 
received since the June 2000 Supplemental Statement 
of the Case (SSOC).  If the claims remain denied, a 
SSOC should be issued to the veteran and her 
representative before the case is returned to the 
Board.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits 
since June 2000, to include a summary of the 
evidence, including a November 2002 ultrasound 
record, and discussion of all pertinent 
regulations, including the revised regulations for 
evaluating scars.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



